Title: [Diary entry: 24 September 1787]
From: Washington, George
To: 

Monday 24th. After breakfast I rid to the Plantn. at the Ferry—Frenchs Dogue run, & Muddy hole. At the first the hands were getting out wheat & rye, and the plows putting in wheat in No. 6. At the next the Plows 4 were putting in Rye in No.  and the other hands grubbing in the New Meadow. At Dogue run the Plows were covering wheat in No.  and the other hands employed chiefly in grubbing the Swamp between the Meadows. At Muddy hole the plows were fallowing in No.  for wheat—the rest gathering fodder. In the afternoon Doctr. Mrs. Stuart & the girls returned to Abingdon.